DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-13, 17-18, 21-22, 24-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (2014/0010187) in view of Zhou et al (2021/0336750).
Regarding claims 1 and 27, Yu discloses a UE and a method of wireless communication performed by a user equipment (UE), comprising: initiating a random access channel (RACH) procedure using a first beam associated with a base station (BS); and transmitting, to the BS and during the RACH procedure, an uplink control information (UCI) communication that indexes into a resource set of beams to indicate one or more second beams associated with the BS (see RACH in figure 3A;  The random access channel 335 is transmitted using a beam having a specific beam width in paragraph 0045; and a best downlink transmission beam Index in paragraphs 0077, 0080, 0086 and figures 7 & 8A). Yu doesn't specifically disclose initiating a random access channel (RACH) procedure. However, this feature is well known in the art. Zhou discloses this feature (see Msg1 in figures 9, 16, and paragraphs 0175, 0176). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known 
Regarding claim 5, Zhou further discloses the RACH procedure comprises: a contention-based RACH procedure (see A wireless device may use a PRACH preamble from a RACH configuration to initiate a contention-based RACH procedure or a contention-free RACH procedure in paragraph 0213); wherein the resource set of beams comprises: a plurality of synchronization signal block (SSB)-based beams; and wherein the UCI communication indexes into the resource set of beams by indicating respective indexes, into the resource set of beams, associated with one or more SSB-based beam of the plurality of SSB-based beams (see A best beam, including but not limited to a best SS block beam, may be determined based on a channel state information reference signal (CSI-RS) and a beam index in paragraph 0217). 
Regarding claim 6, Zhou further discloses wherein the plurality of SSB-based beams comprises: a set of transmitted SSB-based beams indicated in a system information block (SIB) that the UE is to receive in order to initiate the RACH procedure (see SSB in the rejection of claim 5 and a system information block (SIB) in paragraphs 0116 and 0512).  
Regarding claim 7, Zhou further discloses wherein the RACH procedure comprises: a contention-based RACH procedure; wherein the resource set of beams is a first resource set of beams included in a plurality of resource sets of beams; wherein the first resource set of beams comprises: a first plurality of synchronization signal block (SSB)-based beams (see SS blocks form an SS burst in paragraph 0205); and wherein a second resource set of beams, of the plurality of resource sets of beams, comprises: a second plurality of SSB-based beams (see An SS burst set may comprise any number of a plurality of SS bursts 1502A to 1502H in paragraph 0205). 

Regarding claim 10, Zhou further discloses wherein the UCI communication explicitly indicates a reference signal received power (RSRP) measurement associated with a preferred beam included in the one or more second beams (see A wireless device may report a beam index based on a reference signal received power (RSRP) measurement on a CSI-RS in paragraph 0217). 
Regarding claim 11, Zhou further discloses wherein the UCI communication implicitly indicates a reference signal received power (RSRP) measurement, associated with a preferred beam included in the one or more second beams, as a differential relative to an RSRP measurement associated with the first beam (see A wireless device may report a beam index based on a reference signal received power (RSRP) measurement on a CSI-RS in paragraph 0217). 
Regarding claim 12, Zhou further discloses wherein the UCI communication explicitly indicates a reference signal received power (RSRP) measurement associated with the first beam (see A wireless device may report a beam index based on a reference signal received power (RSRP) measurement on a CSI-RS in paragraph 0217; The UE may transmit the one or more RSRP report or the one or more CQI/PMI/RI/CRI report based on the report quantity indicator in 
Regarding claim 13, Zhou discloses an index of the first beam is located at a fixed location in the resource set of beams (see A set of possible SS block time locations may be specified per frequency band in an RRC message in paragraph 0210). Yu in view of Zhou doesn't specifically disclose the index of the first beam is not indicated in the one or more second beams. However, because the first beam is used to initiate the RACH procedure and the one or more second beams report is in response to the quality of the beams received at the US, the first beam should not be in the report. In addition, to include or exclude a beam from a report is a matter of design choice.
Regarding claim 17, Zhou further discloses wherein the UCI communication indexes into the resource set of beams by indicating respective indexes that identify each of the one or more second beams in the resource set of beams (see A wireless device may report a beam index based on a reference signal received power (RSRP) measurement on a CSI-RS. The wireless device may report the beam index in a CSI resource indication (CRI) for downlink beam selection in paragraph 0217). 
Regarding claims 18, 21-22, 24-26, and 29, claims 18, 21-22, 24-26, and 29 are performed by a base station that is located at the other end of the communication with the UE in which the process is a reverse process performed by the UE. Claim 8 is, therefore, subject to the same rejection. 

Allowable Subject Matter
Claims 2-4, 8, 14-16, 19-20, 23, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472